Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/163,246 filed October 17, 2018. 

Allowable Subject Matter
Claims 1-8 & 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination disclose a method of constructing a switching device comprising: etching a portion of a conductive overlay disposed over a correlated electron material (CEM) film to expose a portion of the CEM film and to expose a sidewall region of a remaining portion of the conductive overlay; forming an insulative layer on the exposed sidewall region; and removing a portion of the CEM film while maintaining intact a portion of the sidewall region disposed under the insulative layer; and the CEM film comprises a metal and/or metal oxide and a dopant, the dopant having an atomic concentration in the CEM film of between about 0.1 % and about 20.0%, in combination with the other limitations of claim 1. Claims 1-8 & 10 are also allowed based on their dependency from claim 1.
Claim 11 is allowed because none of the prior art either alone or in combination disclose a method of constructing a switching device comprising: forming a conductive contact region over a first portion of a film of correlated electron material (CEM) while maintaining an exposed second portion of the film of CEM, the contact region having at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (US Patent 10,003,022)
Hsu (US Patent 9,859,335)
Yoneda (Pre-Grant Publication 2014/0197368)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818